By the Court :
The counsel for the plaintiff seems to suppose that the action of assumpsit, debt or covenant; the action of ejectment to take possession of the mortgaged premises; and the bill in chancery to foreclose the equity of redemption, were all concurrent remedies at the common law; and because more than one of these *remedies might be pursued at the same time that the statute remedy, by scire facias, may be pursued with them. But this is a mistake. The action of assumpsit debt, or covenant, is resorted to for the recovery of the money due on the obligation. The action of ejectment is not a concurrent, but an auxiliary remedy; and the bill in chancery is of the same character. The ejectment is used to get possession of the landed security; the bill in chancery, to remove incumbrances from it.
The object of giving the scire facias was to enable the mortgagee to resort at once, in one action, to the recovery of his debt, and the subjecting his landed security to the satisfaction of it. This proceeding enables the mortgagee to obtain judgment for his debt and execution against the mortgaged premises, at the same time, upon which execution the premises are sold, discharged of the equity of redemption, which, without such proceeding, could not be levied upon and sold upon execution on a judgment of law. This was creating, by statute, a new and more summary remedy, to which the party might resort, without affecting his right to pursue the pre-existing remedies. It gave a choice of remedies, but did not confer a right to pursue them all at the same time.
By the first section of the scire facias law, it is provided that “ it shall be lawful for the defendant to come in and plead payment or satisfaction for all or any part of the’ money demanded by the plaintiff, or any other legal plea in bar or avoidance of the deed or money therein demanded, as the case may require; and thereon the parties shall proceed to issue and trial as in other cases.”
When judgment is rendered, the second section directs that execution shall issue, upon which the mortgaged premises shall be taken and sold as other lands. The third section provides that if *160the mortgaged premises shall not sell for the sum sufficient to satisfy the judgment, “then the residue of said judgment so remaining unsatisfied, shall be deemed and taken to be a debt of record,” upon which the plaintiff may sue out a scire facias, and proceed to judgment and execution thereon, as in other cases.
These provisions show that it was the intention of the legislature that the scire facias should be prosecuted, defended, and tried, upon the whole merits of the plaintiff’s claim, and that the judgment rendered should be final and conclusive between the parties. That judgment ascertains the true amount of the debt due, and constitutes it a debt of record, in virtue of the express terms of the statute. It results necessarily from this conclusion, that a bond or note, or other ^evidence of debt, being the foundation upon which this judgment is predicated, must be merged in the judgment; and no other action can be sustained for the debt unless founded upon the record.
Some absurdity, and much inconvenience and injustice, might be the consequence of a different doctrine. If the plaintiff should be dissatisfied with the amount recovered on the scire facias, he might resort to his action for the original debt. All the facts investigated and determined on the trial of the scire facias, would be open for second investigation. A recovery might be had for a different amount; two different verdicts and judgments might exist at the same time, for the same debt, and another suit would become necessary to prevent a double satisfaction.
It is objected that if this action can not be sustained, it deprives the plaintiff of the advantage of requiring special bail. The answer is, that the statutory remedy by scire facias proceeds against the land, a security which the plaintiff himself agreed to accept. An additional security upon the debtor’s person ought not therefore to be required — and the plaintiff elected to take this remedy as it is given. Had he wished to add a claim upon the defendant’s person in addition, he should have elected to take his common law remedy, and brought his action for the debt.
In respect to the two judgments for the same debt, this case is alleged to stand upon the same footing of separate judgments against the maker and indorsers of a promissory note. But the resemblance does not hold. In that case the judgments are against *161different persons, upon separate and different contracts. Here, if two judgments could be had, they would be against the same person, upon the same contract.
A majority of the court are of opinion that the defendant have judgment.
Judge Sherman dissented.